Case 0:18-cv-62593-DPG Document 124 Entered on FLSD Docket 04/12/2019 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF FLORIDA


   FEDERAL TRADE COMMISSION,

                   Plaintiff,
                                                                 Case No.: 18-cv-62593-DPG
           vs.

   SIMPLE HEALTH PLANS LLC, a Florida limited
   liability company, et al.,

                   Defendants.


                 PLAINTIFF FTC’S OPPOSITION TO DEFENDANT DORFMAN’S
                   MOTION TO STRIKE THE FTC’S REPLY MEMORANDUM
                      IN SUPPORT OF A PRELIMINARY INJUNCTION

          Defendant Steven Dorfman has filed an eleventh hour Motion to Strike the FTC’s Reply

  Memorandum in Support of the Preliminary Injunction (D.E. 123) (“Motion to Strike”), once

  again showing complete disregard for the Court’s Preliminary Injunction Scheduling Order (D.E.

  76). The Court’s Order, which Dorfman does not acknowledge in his Motion to Strike, provides

  that the FTC may “file responsive or supplemental pleadings, materials, affidavits or memoranda

  with the Court and serve the same on counsel for Mr. Dorfman no later than April 8, 2019.” 1

  (D.E. 76 at 1). The FTC filed its Reply Memorandum and accompanying supplemental evidence

  on the designated date in compliance with this Order.

          In addition to being expressly authorized by the Court’s Scheduling Order, the FTC’s

  Reply Memorandum and every piece of accompanying evidence relate directly to matters raised

  in Dorfman’s opposition and declaration. In addition, this “new evidence” consists almost

  entirely of Dorfman’s own business records, which he not only is already familiar with, but to


  1
   During the parties’ meet and confer, the FTC reminded Dorfman’s counsel of this provision of the Court’s order
  and the FTC’s compliance therewith, but Dorfman nonetheless proceeded with his Motion.

                                                          1
Case 0:18-cv-62593-DPG Document 124 Entered on FLSD Docket 04/12/2019 Page 2 of 3



  which he has had access for the last five months. The FTC was not required to preview the

  evidence for Dorfman prior to filing its reply, nor is it the fault of the FTC that the evidence of

  fraud in this case is so voluminous.

         For the reasons stated above, the FTC respectfully requests that the Court deny Defendant

  Dorfman’s Motion to Strike.



  Dated: April 12, 2019                  Respectfully submitted,

                                         ALDEN F. ABBOTT
                                         General Counsel

                                         /s/ Joannie Wei
                                         ELIZABETH C. SCOTT, Special Bar No. A5501502
                                         escott@ftc.gov; (312) 960-5609
                                         JAMES H. DAVIS, Special Bar No. A5502004
                                         jdavis@ftc.gov; (312) 960-5611
                                         JOANNIE WEI, Special Bar No. A5502492
                                         jwei@ftc.gov; (312) 960- 5607

                                         Federal Trade Commission
                                         230 S. Dearborn Street, Suite 3030
                                         Chicago, Illinois 60604
                                         Telephone: (312) 960-5634
                                         Attorneys for Plaintiff
                                         FEDERAL TRADE COMMISSION




                                                    2
Case 0:18-cv-62593-DPG Document 124 Entered on FLSD Docket 04/12/2019 Page 3 of 3




                                CERTIFICATE OF SERVICE

  I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this April 12,
  2019, by the Notice of Electronic Filing, and was electronically filed with the Court via the
  CM/ECF system, which generates a notice of filing to all counsel of record.



                                                    /s/ Joannie Wei
                                                    JOANNIE WEI, Special Bar No. A5502492
